Citation Nr: 0321532	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  95-28 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the recognition of the son as the helpless child of 
the veteran was proper.

(The issue of whether entitlement to an apportionment of the 
veteran's Department of Veterans Affairs disability 
compensation benefits in the amount of $300 for the veteran's 
son as a helpless child should be terminated, is the subject 
of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from June 1961 to October 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Denver, Colorado, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
determined that the veteran's son is a helpless child.  In 
April 1997, the Board remanded this case to the RO for 
further clarification and development.  Specifically, the 
Board pointed out that this is a contested claim.  The 
veteran is one party.  He is the party appealing the action 
of the RO.  The other party was his son's mother, however, 
since the son has not been deemed incompetent, he is the 
proper party to the claim, not his mother.  Upon remand, the 
veteran's son indicated that he was the other party to the 
claim and he was provided the necessary notifications 
regarding the claim on appeal.  Thus, contested claims 
procedures have been followed.  


FINDINGS OF FACT

1.  The veteran's son was born in December 1964, and he has 
never married.

2.  It has been shown that the veteran's son became 
permanently incapable of self-support prior to attaining the 
age of 18, and has remained disabled.


CONCLUSION OF LAW

The veteran's son was permanently incapable of self-support 
prior to attaining the age of 18 years, and was properly 
recognized as the helpless child of the veteran.  38 U.S.C.A. 
§§ 101(4)(A), 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.356 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the parties to the claim and 
their respective representatives, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  The discussion in the 
RO's April 1994 and December 1994 decisions, March 1995 
decision, August 1995 statement of the case, April 1997 Board 
remand decision, March 1998 decision, June 1999 and February 
2003 supplemental statements of the case, informed the 
parties to the claim of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  In addition, both parties were sent letters 
discussing VCAA.  The letters addressed VA's duty to notify, 
duty to assist, and instructed the parties of when and where 
to send information and/or evidence.  In addition, the 
veteran himself was sent numerous letters regarding the 
evidence that was needed to support his appeal.  The 
aforementioned decisions, statement of the case, supplemental 
statement of the case, VCAA letters, and RO letters, 
satisfied the directives of VCAA.  

Second, VA has a duty to assist the parties in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on the claim.  Notably, the son's relevant 
medical records have been obtained.  Although the veteran's 
representative requests a field examination of his son, the 
Board finds that the medical evidence is sufficient.  In sum, 
the Board finds that the record contains sufficient evidence 
to make a decision on the claim.  VA has fulfilled its duty 
to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
parties, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

Under the applicable criteria, the term "child" includes an 
unmarried person who, before reaching the age of 18 years, 
became permanently incapable of self-support through her own 
efforts by reason of physical or mental defect.  38 U.S.C.A. 
§ 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.  Regulations state 
that the child must be shown to be permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18.  Dobson v. Brown, 4 Vet. 
App. 443 (1996).  The issue is one of fact premised on 
competent evidence in the individual case.  38 C.F.R. § 
3.356(a),(b); Bledsoe v. Derwinski, 1 Vet. App. 32, 33 
(1990).  In Dobson, the United States Court of Appeals for 
Veterans Claims ("the Court") held that a person may qualify 
as a "child" under the pertinent legal framework if he is 
shown to have been permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  Essentially, the focus of the analysis 
is on the child's condition at the time of his 18th birthday.  
If the child is shown to have been capable of self-support at 
18, the Board need go no further.  If, however, the record 
reveals that he was permanently incapable of self-support at 
18, the Board must point to evidence that his condition 
changed since that time.

To establish entitlement to the benefits sought, various 
factors under 38 C.F.R. § 3.356(b)(3) are for consideration.  
Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending on the 
educational progress of the child, the economic situation of 
the family, indulgent attitude of parents, and the like.  In 
those cases where the extent and nature of disability raise 
some doubt as to whether they would render the average person 
incapable of self-support, factors other than employment are 
for consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.

In this case, the veteran and his ex-wife are the parents of 
their son, born in December 1964.  He attained 18 years of 
age in December 1982.  

In August 1992, correspondence was received from the veteran 
in which he requested that the RO determine that his son was 
a helpless child.  He indicated that his son was diagnosed as 
a toddler as having muscular dystrophy.  The veteran 
indicated that his son could not work and was dependent on 
his parents.  His ex-wife also indicated that the son was 
disabled.  Thereafter, evidence was received in support of 
that claim.  The medical evidence of record consisted of a 
private hospital summary and a biopsy report, dating from 
July 1973, when the son was 8 years old.  The biopsy report 
resulted in a diagnosis of muscular dystrophy.  His prognosis 
at that time was also reported to be "good."  Also of 
record was an August 1992 report of John Axley, M.D., in 
which he stated that the son was permanently and totally 
disabled and needed to permanently reside with his parents.  
He indicated that the son was 27 years of age.  The diagnosis 
was advanced LimbGirdle muscular dystrophy of a nemaline 
type.  

In an April 1994 rating decision, the RO determined that the 
son was entitled to helpless child status.  The veteran, by 
this time, had separated from his ex-wife.  Their son 
remained living with his mother.  The veteran appealed the 
helpless child determination.  He indicated that the son was 
working, going to school driving a car, and engaging in other 
activities.  His ex-wife indicated that their son was and had 
been disabled and that the veteran had previously admitted 
such.  She contended that the veteran had abandoned her and 
their son and since then his stance regarding their son had 
changed.  She submitted additional medical evidence.  

This evidence showed that the son was admitted several times 
for hospitalization for recurrent pneumothorax which required 
drainage through a chest tube.  In a February 1995 letter, 
Michael L. Shawbitz, M.D., indicated that he had been the 
son's physician since 1993.  He had a history of nemaline 
myopathy.  In December 1994, he presented with increasing 
interscapular discomfort and had, since that time, increased 
weakness in his lower extremities.  He had a pronounced 
Gowers' sign and had discomfort probably due to paraspinal 
origin.  He indicated that the son's disorder appeared to be 
progressive.  Dr. Shawbitz opined that the son was not able 
to be gainfully employed nor was he able to support himself.  
Dr. Shawbitz's supporting clinical records were also 
submitted.  The son was referred by Dr. Shawbitz to Shin J. 
Oh, M.D., for treatment.  In an August 1997 letter, Dr. Oh, a 
Professor of Neurology, provided information regarding the 
son's nemaline myopathy.  He explained that the son's 
disorder was hereditary and his first symptoms appeared in 
early childhood, well before the age of 18 years.  The 
symptoms slowing worsened over the years and the son was 
presently disabled.  He submitted supporting documentation 
regarding the veteran's type of disorder.  

Numerous letter were received from the veteran, his current 
wife, his son, his ex-wife (the son's mother), and the son's 
aunt.  The veteran and his current wife maintain that the son 
is not disabled and has not been disabled.  They assert that 
he has maintained gainful employment, gone to school, goes to 
bars, dates, and, in essence, leads a fairly normal and 
productive life.  Conversely, the veteran's son, his mother, 
and his aunt who has known and lived around the son since 
childhood, maintain that the son has been disabled since 
childhood.  During childhood, he could not participate in all 
of his school activities, including physical education class, 
due to his disability.  They assert that his disability had 
deteriorated over the years and he was completely disabled by 
the time he reached 18 years of age.  They state that the son 
attempted to hold jobs in and around when he was 18 years of 
age, but was terminated from various places of employment due 
to his inability to function well as an employee due to his 
muscular dystrophy.  Likewise, they indicate that while he 
attempted to take one class at a time in college courses, 
this did not work out for him either due to his disability.  
In addition, they contend that he does not go to bars, does 
not have a girlfriend, does not date, does not participate in 
normal activities, and generally lives a fairly isolated 
existence.  They maintain that his lifestyle has been 
restricted since before he turned 18 years of age.  In 
essence, all allegations of the veteran and his current wife 
were refuted by his son, the son's mother, and his aunt.  

As noted, the son suffers from severe physical disability 
which, according to the current competent evidence, renders 
him totally disabled, and dependent upon his mother.  He is 
unemployed.  He is permanently incapable of self-support; 
however, the initial question before the Board is whether he 
was rendered permanently incapable of self-support prior to 
attaining the age of 18 years.  

A review of the record shows that while attempts were made to 
obtain additional medical evidence dated prior to the son's 
18th birthday, such evidence was unavailable for review.  
Thus, the Board is left with medical evidence showing that he 
was diagnosed as having muscular dystrophy in early 
childhood.  At the age of 8, his prognosis was good.  By 27 
years of age, he was totally disabled.  The question remains 
is whether he was permanently incapable of self-support 
through his own efforts by reason of physical disability by 
the age of 18 years.  The controlling evidence of record in 
that regard is the lay evidence.  To that end, there are 2 
different versions.  The veteran and his current wife 
indicate that he was not so disabled while the son, his 
mother, and his aunt indicate that he was so disabled.  

The Board finds the statements of the son, his mother, and 
his aunt to be more persuasive.  First, the veteran himself 
initially asserted that the son was disabled when he made the 
helpless child claim.  Although this claim was made when the 
son was in his 20's, the fact that the veteran abruptly 
changed his mind about his son's status in general when he 
separated from the son's mother, when the son had in fact, 
according to the medical records, gotten worse, tends to cast 
doubt on the veracity of all of the veteran's statements.  
Moreover, although the veteran and his current wife have made 
allegations regarding the son, they have not submitted any 
supporting evidence.  There is a remarkable failure on their 
part to establish any foundation for their bare allegations.  
They request a field examination/physical examination of the 
son, but such an exploration would not show the son's level 
of disability in 1982.  Further, there is current medical 
evidence of record showing his current level of disability.  
This evidence was submitted by his treating physicians, 
experts in their fields.  The assertions that the son has 
attempted to date, drive or engage in a social life is 
irrelevant.  Such assertions, even if true, do not establish 
an ability to engage in employment.

In contrast, the son has the statements of his mother and 
aunt which support his version of events.  Moreover, the 
competent evidence shows that the son's disorder is 
progressive and has been present since childhood.  The nature 
of that disability, as described by the physicians, supports 
the description of the type of limitations that the son has 
experienced, as stated by him, his mother, and his aunt.  The 
Board further notes that the son has been receiving 
disability benefits from the Social Security Administration 
(SSA) for some time.  Although the SSA determination is not 
binding on the Board, the Board does find that it generally 
supports a finding that the veteran's son is and has been 
disabled.  The son has satisfactorily refuted the allegations 
made by the veteran and his current wife regarding his 
lifestyle.  

In finding the statements of the son, his mother, and his 
aunt to be probative, it is clear that at the age of 18, the 
son's daily activities in the home and community were not the 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  
Likewise, the son's attempts at employment did not yield 
gainful returns and they were terminated due to his 
disability.  

Therefore, although the documentary record showing the son's 
medical state at age 18 is incomplete, the Board finds that 
the statements of the son, his mother, and his aunt to be 
persuasive and probative and satisfactory to show the son's 
general disability level in his late teens.  This lay 
evidence and argument tends to show that the son was disabled 
prior to attaining the age of 18 and that he has remained so 
disabled.  As such, the Board finds that son became 
permanently incapable of self-support prior to attaining the 
age of 18.  Further, the probative lay and competent evidence 
shows that his condition has worsened since that time.  He is 
still permanently incapable of self-support.  Thus, the 
veteran's son was properly recognized as the helpless child 
of the veteran.  

In determining whether the veteran's should prevail in his 
appeal, VA must determine whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, the preponderance of the 
evidence is against the veteran's claim.  The veteran's 
appeal is denied.  


ORDER

The veteran's son was properly recognized as the helpless 
child of the veteran.  


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

